Stephens, J.
1. A railroad company is under no duty to maintain a public highway, which traverses its right of way, in a condition safe for travel at a point where the highway is not crossed by the company’s tracks or at a point not so close to such crossing as to render the repair of the highway at this point “necessary for a traveler to get off, and on the crossing safely and conveniently.” Oivil Code (1910), § 2674.
2. In a suit against a railroad company for personal injuries alleged to have been sustained by the plaintiff as a result of a collision between an automobile in which the plaintiff was traveling and an obstruction in the highway upon the company’s property at or near a point where the highway crossed the company’s tracks, a nonsuit was properly awarded, where it appeared from undisputed evidence that the obstruction causing the injury was in the highway at a point one hundred and seventy-four feet beyond the crossing, and where it did not appear that the obstruction was placed there by the defendant. This is true although the highway at this point was upon land belonging to the defendant company and, by reason of the highway running in a generally parallel direction with the railroad-tracks, the obstruction was at a point within fifty feet of the defendant’s railroad-tracks.

Judgment affirmed on the main hill of exceptions; cross-hill dismissed.


Jenldns, P. J., and Bell, J., concur.